DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 objected to because of the following informalities:  The claim is missing a word between “mounting provisions” and “a wall switch plate”.  The Examiner suggests amending the claim to read “mounting provisions of a wall switch plate” as this is consistent with the language used in claim 2.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 17/196269 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims have features .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 13 (and claims 14-16 through their dependence upon claim 13): The claim appears to contradict claim 9, from which claim 13 depends.  Claim 9 indicates that the first mounting portion is an adapter plate which has mounting holes configured to align with mounting provisions (of) a wall switch plate, but claim 13 indicates that the first mounting portion is itself a wall plate, not an adapter for attachment to a wall switch plate.
For the purpose of examination with regard to the prior art claim 13 (and claims dependent thereupon) are being treated as though they depend from claim 8 instead of claim 9.  This is consistent with similarly worded claim 6 which depends upon claim 1 instead of claim 2.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (US PGPub 2019/0043325 A1).
With regard to claim 1: Jeon discloses a camera mount for mounting a camera which comprises a bracket configured to be mounted to a first surface (wall surface 1) where the bracket comprises: a first mounting portion 110 configured to be mounted to 120 which has a mounting interface configured to be connected to the first mounting portion (via interface of connector 125 with connector 113 see ¶0048), wherein the angled portion further comprises a camera mounting surface 121 for mounting a camera (camera 131 contained within doorbell 130, see ¶0057-0064), wherein the camera mounting surface is angled with respect to the first mounting portion surface (in order to incline the camera relative to the wall).

With regard to claim 8: Jeon discloses a camera mount and camera which comprises: a camera 131 (held within 130, see ¶0057-0064),  a bracket assembly (combination of 110 and 120) configured to be mounted to a first surface (wall surface 1) where the bracket comprises: a first mounting portion 110 configured to be mounted to the first surface and having a first mounting portion surface (which rests against the wall surface) and an angled portion 120 which has a mounting interface configured to be connected to the first mounting portion (via interface of connector 125 with connector 113 see ¶0048), wherein the angled portion further comprises a camera mounting surface 121 for mounting the camera, wherein the camera mounting surface is angled with respect to the first mounting portion surface (in order to incline the camera relative to the wall).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 6, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Kyle Switch Plates (“Update An Intercom to a New Video Doorbell .
With regard to claim 2: Jeon does disclose that the first mounting portion may be of a variety of sizes and configurations (Figure 1 shows a circular first mounting portion, Figure 9 a square configuration, and Figure 12 a rectangular configuration, see also ¶0041), but Jeon does not disclose that the first mounting portion is an adapter plate configured to mount to a wall switch plate which comprises mounting holes which align with a plurality of mounting provisions of the wall switch plate.
Kyle Switch Plates indicates that a user may desire to mount a video doorbell such as Jeon to a preexisting junction box by using the mounting hardware of the doorbell as an adapter plate which mounts to a wall switch plate which itself has mounting holes which are configured to align with a plurality of mounting provisions in the junction box (see steps 3 and 4 of Kyle which discuss using a standard wall switch plate with holes that correspond to certain popular spacing between screw holes in junction boxes, and Step 6 which discusses mounting the mounting hardware to that plate using screws to form an adapter which allows mounting of the doorbell to the junction box). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the first mounting portion of Jeon to be an adapter plate which can be mounted to a wall switch plate by way of appropriately align mounting holes as in Kyle Switch Plates in order to allow the doorbell of Jeon to be mounted to an existing junction box using an easily obtainable standard wall switch plate cover.

With regard to claim 4: Kyle Switch Plates indicates that there exist junction boxes (and corresponding wall switch plate covers) which have the mounting provisions located in different positions (see steps 3 and 4).  It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the first mounting portion to have holes which correspond with each type of wall switch plate cover in order to allow the first mounting portion to be used on a variety of different wall switch plate covers and junction boxes. 

With regard to claim 6: Jeon does disclose that the first mounting portion may be of a variety of sizes and configurations (Figure 1 shows a circular first mounting portion, Figure 9 a square configuration, and Figure 12 a rectangular configuration, see also ¶0041), but Jeon does not disclose that the first mounting portion is a wall plate with mounting holes configured to align with mounting provisions of an electrical switch and outlet box.
Kyle Switch Plates indicates that a user may desire to mount a video doorbell such as Jeon to a preexisting junction box (see steps 3 and 4 of Kyle which discuss using a standard wall switch plate with holes that correspond to certain popular spacing between screw holes in junction boxes, and Step 6 which discusses mounting the mounting hardware to that plate using screws to form an adapter which allows mounting of the doorbell to the junction box). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the first mounting portion of Jeon to have the shape of a wall 


With regard to claim 9: Jeon does disclose that the first mounting portion may be of a variety of sizes and configurations (Figure 1 shows a circular first mounting portion, Figure 9 a square configuration, and Figure 12 a rectangular configuration, see also ¶0041), but Jeon does not disclose that the first mounting portion is an adapter plate configured to mount to a wall switch plate which comprises mounting holes which align with a plurality of mounting provisions of the wall switch plate.
Kyle Switch Plates indicates that a user may desire to mount a video doorbell such as Jeon to a preexisting junction box by using the mounting hardware of the doorbell as an adapter plate which mounts to a wall switch plate which itself has mounting holes which are configured to align with a plurality of mounting provisions in the junction box (see steps 3 and 4 of Kyle which discuss using a standard wall switch plate with holes that correspond to certain popular spacing between screw holes in junction boxes, and Step 6 which discusses mounting the mounting hardware to that plate using screws to form an adapter which allows mounting of the doorbell to the junction box). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the first mounting portion of Jeon to be an adapter plate which can be mounted to a wall switch plate by way of appropriately align mounting 

With regard to claim 13: Jeon does disclose that the first mounting portion may be of a variety of sizes and configurations (Figure 1 shows a circular first mounting portion, Figure 9 a square configuration, and Figure 12 a rectangular configuration, see also ¶0041), but Jeon does not disclose that the first mounting portion is a wall plate with mounting holes configured to align with mounting provisions of an electrical switch and outlet box.
Kyle Switch Plates indicates that a user may desire to mount a video doorbell such as Jeon to a preexisting junction box (see steps 3 and 4 of Kyle which discuss using a standard wall switch plate with holes that correspond to certain popular spacing between screw holes in junction boxes, and Step 6 which discusses mounting the mounting hardware to that plate using screws to form an adapter which allows mounting of the doorbell to the junction box). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the first mounting portion of Jeon to have the shape of a wall plate with holes aligned with mounting provisions of a junction box in order to allow the doorbell of Jeon to be mounted to an existing junction box directly, without requiring that the user obtain and modify a separate wall plate.

Claims 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Kyle Switch Plates in further view of Kasmir et al (US PGPub 2016/0300476 A1).
With regard to claim 3: Jeon does disclose that some form of coupling connector is provided between the first mounting portion (which in the combination as applied to claim 2 is an adapter plate) and the angled portion, but does not teach that the first mounting provisions of the first mounting portion are configured to receive a threaded fastener.
Kasmir teaches that it is desirable to provide for a locking mechanism between a mounted base portion and an attached accessory which takes the form of a screw which mates with a corresponding threaded hole.  This configuration allows for the incorporation of a sensing arrangement which allows for the doorbell to be alerted to an attempt to tamper with the doorbell by detaching the doorbell from the mounted position (see ¶0052 and ¶0173-0177) and issue an alert when such a tamper attempt is detected.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the doorbell camera of Jeon and Kyle Switch Plates to have a screw locking mechanism for securing the angled portion to the first mounting portion in order to allow for the components to be fixed together and to allow for detection of attempts to tamper with the positioning of the camera in the doorbell. 

With regard to claim 10: Jeon does disclose that some form of coupling connector is provided between the first mounting portion (which in the combination as 
Kasmir teaches that it is desirable to provide for a locking mechanism between a mounted base portion and an attached accessory which takes the form of a screw which mates with a corresponding threaded hole.  This configuration allows for the incorporation of a sensing arrangement which allows for the doorbell to be alerted to an attempt to tamper with the doorbell by detaching the doorbell from the mounted position (see ¶0052 and ¶0173-0177) and issue an alert when such a tamper attempt is detected.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the doorbell camera of Jeon and Kyle Switch Plates to have a screw locking mechanism for securing the angled portion to the first mounting portion in order to allow for the components to be fixed together and to allow for detection of attempts to tamper with the positioning of the camera in the doorbell. 
With regard to claim 11: Kyle Switch Plates indicates that there exist junction boxes (and corresponding wall switch plate covers) which have the mounting provisions located in different positions (see steps 3 and 4).  It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the first mounting portion to have holes which correspond with each type of wall switch plate cover in order to allow the first mounting portion to be used on a variety of different wall switch plate covers and junction boxes. 


Claims 5, 7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Kyle Switch Plates in further view of Haskin (US Patent 5,790,910).
With regard to claim 5: Jeon and Kyle Switch Plates teaches the inclusion of a cable route opening in the adapter plate to allow for passage of the wiring required by the doorbell (see step 4 B and Step 7 discussing mulling wires through an opening to reach the attached doorbell).  Jeon and Kyle Switch Plates does not teach providing a corresponding cable route opening in the angled portion which aligns with the first cable route opening and forms a conduit allowing for the passage of a camera cable.
Haskin teaches that providing a plurality of aligned openings in a camera support arrangement intended to be mounted to a wall allows for routing the wires needed for the camera without interfering with the mounting of the apparatus, see column 3 lines 33-43.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the adapter plate of the combination of Jeon and Kyle Switch Plates to have a second cable route opening aligned with the first cable route opening in the adapter plate in order to allow for the cable which connects to the doorbell and camera to be routed through the mount without interfering with the mounting of the mount (and attached doorbell camera) to the wall. 

With regard to claim 7: Jeon and Kyle Switch Plates teaches the inclusion of a cable route opening in the wall plate to allow for passage of the wiring required by the doorbell (see step 4 B and Step 7 discussing mulling wires through an opening to reach 
Haskin teaches that providing a plurality of aligned openings in a camera support arrangement intended to be mounted to a wall allows for routing the wires needed for the camera without interfering with the mounting of the apparatus, see column 3 lines 33-43.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the adapter plate of the combination of Jeon and Kyle Switch Plates to have a second cable route opening aligned with the first cable route opening in the adapter plate in order to allow for the cable which connects to the doorbell and camera to be routed through the mount without interfering with the mounting of the mount (and attached doorbell camera) to the wall. 

With regard to claim 14: Jeon and Kyle Switch Plates teaches the inclusion of a cable route opening in the wall plate to allow for passage of the wiring required by the doorbell (see step 4 B and Step 7 discussing mulling wires through an opening to reach the attached doorbell).  Jeon and Kyle Switch Plates does not teach providing a corresponding cable route opening in the angled portion which aligns with the first cable route opening and forms a conduit allowing for the passage of a camera cable.
Haskin teaches that providing a plurality of aligned openings in a camera support arrangement intended to be mounted to a wall allows for routing the wires needed for 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the adapter plate of the combination of Jeon and Kyle Switch Plates to have a second cable route opening aligned with the first cable route opening in the adapter plate in order to allow for the cable which connects to the doorbell and camera to be routed through the mount without interfering with the mounting of the mount (and attached doorbell camera) to the wall. 

Claim12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon, Kyle Switch Plates, and Kasmir in further view of Haskin.
With regard to claim 12: Jeon, Kyle Switch Plates, and Kasmir teaches the inclusion of a cable route opening in the adapter plate to allow for passage of the wiring required by the doorbell (see step 4 B and Step 7 of Kyle Switch Plates discussing mulling wires through an opening to reach the attached doorbell).  Jeon and Kyle Switch Plates does not teach providing a corresponding cable route opening in the angled portion which aligns with the first cable route opening and forms a conduit allowing for the passage of a camera cable.
Haskin teaches that providing a plurality of aligned openings in a camera support arrangement intended to be mounted to a wall allows for routing the wires needed for the camera without interfering with the mounting of the apparatus, see column 3 lines 33-43.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the adapter plate of the combination of Jeon and Kyle Switch Plates to have a second cable route opening aligned with the first cable route opening in the adapter plate in order to allow for the cable which connects to the doorbell and camera to be routed through the mount without interfering with the mounting of the mount (and attached doorbell camera) to the wall. 


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, Kyle Switch Plates, and Haskin as applied to claim 14 above in further view of Fu et al (US Patent 10,827,574 B1).
With regard to claims 15-16: Jeon, Kyle Switch Plates, and Haskin do not teach configuration of the camera as a camera body with an angular adjustment bracket, wherein the angular adjustment bracket is mounted to the camera mounting surface of the angled portion and wherein the angular adjustment bracket allows for pivotable adjustment of an angle of the camera with relation to the angled portion, allowing the camera to rotate about 20 degrees with relation to the camera mounting surface.
Fu teaches that it is desirable to configure a camera support used for mounting a camera near the entrance of a home (see column 1 lines 37-40) to allow for rotation of a camera.  This is accomplished by configuring the camera as a camera module 112” which is pivotably supported by the supporting structure. In Fu the pivotable connection allows for adjustment of the camera module in two directions (A1 and A2, see column 
A person having ordinary skill in the art at the time of filing would have found it obvious to configure the camera used in the mounting system of Jeon, Kyle Switch Plates, and Haskin to further include a camera which is configured as a camera module pivotalbly connected to the camera body in order to allow for the user to finely aim the camera in a desired direction either up or down or left and right.  Said person would have found the claimed 20° rotation to have been obvious as being within the range of rotation angles which may be needed to aim the camera as indicated by Fu.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moncino et al (US PGPub 2020/0236262 A1) and Davis et al (US PGPub 2019/0348829 A1) each disclose camera mounting arrangements in which a bracket is attached to a fixed structure and the camera is attached to the bracket.  Zhou (US PGPub 2019/0219223 A1 discloses a camera mounting structure in which a bracket is fixed to a mounting surface and an angled portion is fixed to the bracket to allow attachment of a camera at a particular angle with relation to the fixed mounting surface. Ghaemi (US PGPub 2019/0239368 A1) discloses an adapter plate used to allow mounting of an electronic device to a plurality of different sizes of electrical boxes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852